Order, entered on November 30, 1962, unanimously reversed on the law and on the facts, and in the exercise of discretion, without costs, and plaintiff’s motion granted to the extent of directing that the bullet taken from plaintiff’s body be delivered to and impounded with the Clerk of the court, or remain in custody of the defendant if the parties hereto and the City of New York so agree, and that the bullet, so impounded or held, be delivered and submitted in presence of the attorney for plaintiff and an expert selected by him, for proper testing and photographing by the ballistics squad of Police Department bf City of New York, with the furnishing by said department of copies of reports and photographs to plaintiff, with the bullet thereafter to be returned to the Clerk of the court or custody of defendant *975to be subject to further order of the Supreme Court on due notice to the plaintiff and the City of New York. Plaintiff's attorney on the argument consented to the testing of the bullet by said ballistics squad, if made in presence of a representative of plaintiff; and the city has no standing here to object to this disposition of the motion, particularly in that its rights and those of the public will thereby be fully protected. Settle order on notice to defendant and the City of New York. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.